WELLER, J.
This is an original proceeding for a writ of prohibition against the board of fire commissioners of the city of Los Angeles. On the filing of the petition an alternative writ issued.
[1] It is alleged in the application that a similar application was made to the superior court and denied, on the nineteenth day of August, 1920, the judgment not having become final at the time of instituting the proceeding here. Under the circumstances there existed a right of-appeal from the judgment of the superior court; and this court will not exercise original jurisdiction when an appeal lies. (In re Burt, 17 Cal. App. 309, [119 Pac. 674].)
Writ denied.
Finlayson, P. J., and Thomas, J., concurred.